DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Resnick on 05/12/2021
The application has been amended as follows: 
Claims 1-9, and 19 cancelled.
Claim 10 is amended to read “wherein the catalase is inactivated, and subsequently contacting the inanimate surface”. (Support for this amendment can be found on p. 19 lines 20-26 of the instant specification)

REASONS FOR ALLOWANCE
Claims 10-16, 18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fails to teach or fairly suggest all of the limitations of the claimed invention. The prior art considered to be the closest prior art is Clyne (US 2018/0339073) in view of Rodriguez (US 2019/0247528) in view of Kanno (US 2017/0231949).
subsequently contacting the surface to be treated with a diluted peroxide solution. Therefore the prior art fails to teach each and every limitation of the claimed invention and therefore claim 10 is allowed. Claims 11-16, 18, and 20 are allowed for being dependent on and including all of the limitations of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.H./               Examiner, Art Unit 1799   

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796